Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-10 and 20 stand cancelled. Claims 11 and 13-16 are currently amended. Claims 21-30 are newly added. Claims 11-19 and 21-30 are pending. 
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn. There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 11-19 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 11 and 23 allowable is “a first ratio of intensities of a first color spectrum to a second color spectrum different from the first color spectrum, determining, in a second image of the plurality of camera images, a second ratio of intensities of the first color spectrum to the second color spectrum, and comparing the first ratio with the second ratio.” The closest prior art US 2019/0244345 A1 to Haga et al. (hereinafter, “Haga”). Haga is in the field of substance dispensing. Haga [0122] teaches as illustrated, the data 550 can identify the plurality of image fragments within the image by image fragment IDs 558. For each image fragment 470, the comparison value 502 is calculated based on the type of comparison value defined for the analysis. In the illustrated example, the ratio comparison value 504 is used and defined as a ratio of the second color parameter over the third color parameter. The ratio comparison value 504 is calculated for each image fragment 470 and associated with an image fragment ID 558 for that image fragment 470. The data 550 further include information as to whether the ratio comparison value 504 exceeds the first threshold 552. Moreover, the data 550 include the total number of image fragments that do not satisfy the first threshold (i.e., the total number of counted image fragments 560). In this case, the image fragments having comparison values that do not exceed the first threshold are counted into the total number of counted image fragments 560. Haga [0133] teaches the CCD camera takes a color digital image of each well on the microplate. For example, when the microplate has 120 wells, 120 color images can be captured for individual evaluation. The CCD camera outputs three separate signals for each pixel, which correspond to the primary colors, such as red, green, and blue in the RGB color model. On each color image, the top surface of the microplate, which can be referred to herein as the outside-of-well region, is identified based on, for example, edge detection process. The outside-of-well region is analyzed for photometric values to determine if the colored fluidic substance (e.g., reagent or sample) are dispensed onto the surface of the microplate. In the meantime, two of the three primary colors are selected based on the dispensed fluidic substance type. Then, for each pixel, the difference and/or the ratio of the two primary colors are calculated. The calculated difference or ratio is compared to a first reference value. This first reference value can vary depending on the type of fluidic substance. The computer console can store one or more first reference values for each fluidic substance that is registered on the computer console to be used on the instrument 100. By way of example, the computer console for this system holds 99 or more of first reference values for reagents and sample types used on the instrument. For each pixel, if the calculated difference or ratio does not meet the first reference value (e.g., the calculated difference or ratio is above or below the first reference value), then a value of one pixel is added to the total counted pixels. By way of example, each color image has 313,600 pixels total for a 560.times.560 digital image, so the outside-of-well region would roughly account for about 100,000 pixels total. Finally, the total counted pixels is compared to a second reference value. However, Haga fails to explicitly teach a first ratio of intensities of a first color spectrum to a second color spectrum different from the first color spectrum, determining, in a second image of the plurality of camera images, a second ratio of intensities of the first color spectrum to the second color spectrum, and comparing the first ratio with the second ratio” as recited in claims 11 and 23.
Likewise claims 12-19, 21-22 and 24-30 are allowed because they are dependents of claims 11 and 23, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661